PER CURIAM.
The judgment appealed from is reversed because of the lack of indispensable parties (the three persons alleged by the appellees to be the children of Charles William James, the deceased husband of the appellant). Rule 19(a), A.R.Civ.P. By our reversal, we are not to be understood as agreeing or disagreeing with the trial court’s determination that Charles William James “had surviving children.”
The cause is remanded for further proceedings. A determination of the cause on the merits is controlled by Cotton v. Terry, 495 So.2d 1077 (Ala.1986).
REVERSED AND REMANDED WITH INSTRUCTIONS.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.